Citation Nr: 0726483	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-31 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as latent rheumatic carditis with mitral valve 
disease.

2.  Entitlement to service connection for residuals of 
exposure to asbestos.

3.  Entitlement to service connection for a low back 
disability.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Regional Office (RO) that denied service connection for a 
heart disorder, for the residuals of exposure to asbestos, 
and for a low back disability.  This case was previously 
before the Board in July 2006, at which time it was remanded 
for additional development of the record.  As the requested 
development has been accomplished, the case is again before 
the Board for appellate consideration.  


FINDINGS OF FACT

1.  A chronic heart disability was not present during service 
or within one year thereafter, and there is no competent 
medical evidence to link any current cardiovascular disease 
to service.

2.  The veteran was a machinist's mate in service, and was 
exposed to asbestos.

3.  The veteran has asbestos-related pleural disease which 
cannot be disassociated from his in-service exposure to 
asbestos.

4.  The veteran's low back disability was initially 
demonstrated more than one year following his separation from 
service, and there is no competent medical evidence to link 
any current low back disorder, including arthritis, to 
service.


CONCLUSIONS OF LAW

1.  A heart disorder, claimed as latent rheumatic carditis 
with mitral valve disease, was not incurred in or aggravated 
by active service, nor may coronary artery disease be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.307, 3.309 (2006).  

2.  Asbestos-related pleural disease was incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002).

3.  A low back disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.307, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any evidence in his possession that pertains 
to the claim.  An August 2006 letter provided similar 
information, and also advised the veteran of the evidence 
needed to establish a disability rating and effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service medical records, private and VA treatment records, 
and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection for heart and low back disorders, any question as 
to an appropriate evaluation or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, private and VA medical records, and 
reports of VA examinations.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during 
service either has not been established or might reasonably 
be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease 
or arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.



	I.  Heart disorder 

The service medical records disclose that the veteran was 
hospitalized in June 1958 for unrelated complaints.  A chest 
X-ray study revealed slight enlargement of the cardiac 
silhouette.  Since there was no history of physical findings 
or cardiac disease, it was thought that this was not 
significant.  On examination for extension of enlistment in 
January 1962, it was noted that the veteran had a functional 
systolic murmur and pectus excavatum.  Each of these was not 
considered disqualifying.  Several days later, a tentative 
diagnosis of latent rheumatic carditis with mitral valve 
disease was made.  

The veteran was admitted in January 1962 for further cardiac 
evaluation.  An examination was normal, except for a moderate 
pectus excavatum and rotational and positional changes of the 
heart that produced findings including a short grade 1, 
somewhat harsh systolic murmur without transmission localized 
in the region of the PMI.  The diagnoses were heart murmur 
and pectus excavatum, moderate.  

The veteran was seen by a private physician in November 1985.  
It was noted that he had no symptoms referable to the 
cardiovascular system until two months earlier, except for a 
23-year history of palpitations and an irregular pulse which, 
in all likelihood, was secondary to benign VBP's.  It was 
reported that a thallium treadmill test had not revealed any 
ischemic changes by electrocardiogram.  Following an 
examination, the assessment was that the veteran had a chest 
pain syndrome that was atypical for angina.  A MUGA scan the 
next month revealed biventricular enlargement.  An 
echocardiogram in February 1986 demonstrated an enlarged left 
atrium, with the right ventricle somewhat enlarged.  There 
was increased septal and posterior wall motion.  The veteran 
was seen in April 1986 for follow-up for atypical ventricular 
arrhythmia.  

In November 2000, the veteran's private physician noted that 
he had followed the veteran for many years.  He stated that 
there was no definitive evidence to suggest underlying 
coronary artery disease.  A cardiac catheterization in March 
2001 revealed that the right coronary was dominant normal 
with a proximal complex 80 percent lesion.  Angioplasty of 
the right coronary artery was recommended.

The evidence against the veteran's claim includes the service 
medical records and post-service medical records, including 
the report of a VA examination in February 2007.  The Board 
observes that when he was hospitalized for unrelated 
complaints in June 1958, it was noted that the veteran had 
been withheld from duty because a reexamination of the chest 
film showed an enlarged cardiac sign.  A repeat chest film 
revealed this to be due to pectus excavatum and, therefore, 
more apparent than real.  It was indicated that the veteran 
denied any history or symptoms of cardiac disease, and the 
veteran was discharged fit for full duty.  During the course 
of the hospitalization in January 1962, a chest X-ray study 
revealed rotation of the heart bringing the right ventricle 
anteriorly.  It was indicated that this rotation and slight 
displacement were considered to be the result of a moderate 
degree of pectus excavatum.  An electrocardiogram was 
interpreted to be normal, with positional changes, and 
changes of an early, rapid repolarization phase.  The 
electrical position was vertical, and the rotation was 
clockwise.  The remainder of the clinical evaluation, 
laboratory-wise and physical examination, was normal.  It was 
concluded that the veteran presented no evidence of heart 
disease.  It was stated that the features noted in the chest 
X-ray study, electrocardiogram and physical examination of 
the heart were explicable on the basis of clockwise rotation 
of the vertical heart with displacement due to a moderate 
pectus excavatum. 

Although pectus excavatum was noted on an examination in 
February 1963, a clinical evaluation of the heart and 
vascular system on the separation examination in January 1964 
was normal, and a chest X-ray study was negative.  The Board 
also notes that on a report of medical history in February 
1958, apparently in conjunction with an examination for the 
Reserves, the veteran did not report any problems associated 
with the cardiovascular system, and he stated that he was in 
good health.  

The veteran was examined by the VA in February 2007.  The 
examiner reviewed the claims folder and summarized the 
findings recorded in the service medical records and the 
post-service medical evidence of record.  He noted that the 
veteran had been diagnosed with coronary artery disease in 
2001.  He related that the veteran had a grade one murmur in 
service, but it was not present when the veteran was examined 
by a private cardiologist in 1985, nor could he (the VA 
examiner) hear one at the time of the VA examination.  He 
stated that it was likely that the veteran had a 
physiological murmur in service.  In light of the fact that 
the cardiology evaluation near the end of service only showed 
moderate pectus excavatum, and that the first sustained 
ventricular tachycardia arrhythmia was diagnosed 22 years 
after service, he concluded that there was no documentation 
to support a finding that the veteran had the onset of 
arrhythmia, coronary artery disease, ventricular enlargement 
or any heart problems during service or within one year 
thereafter.  The examiner added that it is believed that 
there is a less than 50 percent probability that the murmur 
the veteran had in service is related to the coronary artery 
disease diagnosed some 37 years later.  He did note that 
there was some possibility that the congenital abnormalities 
of heart position and pectus excavatum could have been a 
contributing factor, but they were not caused or aggravated 
by service.  

The evidence supporting the veteran's claim of a relationship 
between the in-service findings and his current 
cardiovascular disease consists essentially of his 
statements.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board concludes, accordingly, that the 
medical findings on examination are of greater probative 
value than the veteran's statements regarding the etiology of 
his heart disease.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for a heart disorder, claimed as latent 
rheumatic carditis with mitral valve disease.

	II.  Asbestosis

The Board notes that there is no statute specifically 
addressing asbestos and service connection for asbestos-
related diseases, nor has the VA promulgated any specific 
regulations.  However, in 1988, the VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, VA, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part Vietnam, para. 
7.21 (January 31, 1997) (M21-1).  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00.  

VA acknowledged that a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure.   When considering VA 
compensation claims, rating boards have the responsibility of 
ascertaining whether or not military records demonstrate 
evidence of asbestos exposure in service, and to assure that 
development is accomplished to ascertain whether or not there 
is pre-service and/or post-service evidence of occupational 
or other asbestos exposure.  A determination must then be 
made as to the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and exposure 
information noted above.  

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cements sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in shipyards in the United States and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period from 10 to 45 or more years between first 
exposure and the development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as one or two months) or indirect (bystander 
disease).  The manual further indicates that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenychmal lung 
disease.  

The veteran's discharge certificate discloses that he was a 
machinist's mate.  The Board concedes, therefore, that he was 
exposed to asbestos in service.  

The Board acknowledges that the service medical records are 
negative for complaints or findings concerning the lungs.  
Outside chest X-ray studies were reviewed at a VA facility in 
2002.  One study revealed left-sided diaphragmatic pleural 
plaque with calcification extent.  It was noted that compared 
to the previous study from December 1998, the bilateral 
lateral pleural thickening had increased.  It was stated that 
this change would favor extrapleural fat deposits, rather 
than pleural plaques, and that the only solid evidence for 
pleural plaques would be the curvilinear calcification along 
the left hemidiaphragm, seen in a 2000 film.  Another chest 
X-ray study revealed subtle pleural plaques along both 
diaphragmatic contours with calcification.  

During the course of the VA examination conducted in February 
2007, the examiner reviewed these records and the claims 
folder.  Following the examination, the diagnosis was that 
there was no physical examination evidence of significant 
residuals of asbestos exposure, but the examiner noted that 
there were conflicting reports from chest X-ray studies.  A 
spiral CT of the chest revealed small partially calcified 
plaques consistent with asbestos-related pleural disease, but 
no evidence of asbestosis.

In view of the conclusion that the record demonstrates that 
the veteran has asbestos-related pleural disease, the Board 
is of the opinion that the preponderance of the evidence 
supports the claim for service connection for residuals of 
exposure to asbestos.  There is no evidence to the contrary.




	III.  Low back

The evidence supporting the veteran's claim for service 
connection for a low back disability includes his statements 
and some medical findings.  In this regard, the Board 
observes that minimal limitation of spinal motility was noted 
on examinations in January 1962 and February 1963.  During 
the VA examination in February 2007, the veteran asserted 
that he had seen a physician for back pain within two years 
of his discharge from service.  He claims that he was told at 
that time that he might have some degenerative changes in his 
spine and that he might have back problems in the future.  

Private medical records disclose that the veteran was seen in 
August 1981 for complaints of low back pain.  He reported 
stiffness after yard work.  The impression was myalgia of the 
low back.  In June 1992, the veteran described having back 
stiffness and discomfort for many years.  An X-ray study of 
the lumbosacral spine in June 1992 revealed degenerative 
changes with bony spurring and narrowing of the 
intervertebral disc space at L5-S1.  

The evidence against the veteran's claim includes the service 
medical records and post-service medical records.  Although, 
as noted above, minimal limitation of spinal motility was 
reported on two examinations in service, the remainder of the 
service medical records are negative for complaints or 
findings of a low back disability.  Indeed, a clinical 
evaluation of the spine on the separation examination in 
January 1964 was normal. 

The veteran asserted on the February 2007 VA examination that 
he had been treated by a private physician for his low back 
within two years of his discharge from service.  While the 
veteran maintained that he had attempted to obtain these 
records, he said that the doctor told him the records were 
destroyed.  He also stated that he would have episodes of 
acute back pain with activity through the years.  The fact 
remains, however, that there is no objective evidence of any 
treatment for low back complaints for approximately 17 years 
following the veteran's discharge from service.  Following 
the examination, the diagnosis was chronic mechanical low 
back pain, with degenerative changes L5-S1.  The examiner 
commented that the veteran did not have an injury to the 
spine in service.  He further noted that the veteran's back 
pain had been mechanical in nature and episodic thought the 
years, sometimes going years without any symptoms.   He also 
stated that the X-ray findings in 1992 were quite common for 
someone of that age.  The examiner concluded, accordingly, 
that although the veteran had episodic mechanical low back 
pain, there was no documentation to link it to any injury or 
aggravation in service or when immediately discharged from 
service.  He added that even if the records from the 
veteran's treatment two years after service could be 
obtained, since the veteran stated that they would not have 
documented an injury in service, it was less likely than not 
that the current back condition was related to service 
activity.  

The only evidence supporting the veteran's claim consists of 
his statements regarding the etiology of his low back 
disability.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu 2 Vet. App. 492.  In 
contrast, the medical findings on examination are of greater 
probative value and, therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a low back disability.  


ORDER

Service connection for a heart disorder, claimed as latent 
rheumatic carditis with mitral valve disease is denied.

Service connection for residuals of exposure to asbestos is 
granted.

Service connection for a low back disability is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


